Title: To Thomas Jefferson from Orchard Cook, 24 December 1807
From: Cook, Orchard
To: Jefferson, Thomas


                        
                            Hon: Sire
                            
                            Decr. 24th. ’7
                        
                        The President of the Marine Society at Boston (a republican Company) have pass’d on to the Speaker of the H
                            of R & to all the Members from Mass, a remonstrance on the Subject of the appt. of a Chirurgeon for the Marine
                            Hospital in that State. This remonstrance will be forwarded to your Excellency—They state that they conceive that some
                            Person must have improperly recommended Docr. Waterhouse—who is a respectable & useful Gentleman—but not qualified
                            for a practical Physician & far less for a Surgeon—They are highly in favour of the appt. of Docr. William
                            Eustis—who was a Surgeon in the Revolutionary Army—& a very Celebrated Physician & Chirurgeon Docr. Eustis
                            is certainly the most respectable & popular Man which New England contains; & as he Acted as Surgeon
                            immediately after the Death of Docr. Jarvis—it was expected that he would have been appointed & the general
                            celebrety of Docr. E. was so great that no exertions were made in his favour—It appears to be the wish I believe of all
                            republican Members from Massachusetts that Docr. Eustis had have been appointed—with profound respect
                        
                            Orchard Cook
                            
                        
                     Enclosure
                                                
                            
                                
                                    13 Dec. 1807
                                
                            
                             At a meeting a number of the Republican friends to the present Administration. held at Boston Decr 13
                                1807— 
                             Mr. John Brazer 
                             Voted unanimously that the opinion of the Marine Society, is also the opinion of this meeting.
                                & as we believe of the community at large— 
                             Voted as it appears to be a fact well substantiated, that Doctr. Waterhouse is not a practitioner in
                                Surgery, & that he has been known repeatedly to declare, that he did not profess that branch of the profession;
                                that independant of all political considerations, he is not qualified for the important trust of Surgeon & Physician to the Marine Hospital & we are satisfied that the Physicians &
                                Surgeons of Boston & the vicinity are of the same opinion, & wou’d declare it, if required by proper
                                Authority— 
                             Voted that as we presume these facts cou’d not have been known at the time of his appointment,
                                & that the Interests of Justice & humanity, will in our opinion be promoted by substituting a
                                Character more competant to the Business 
                             Therefore that the chaiman of this meeting requested to transmit a copy of these votes together with
                                the opinion of the Marine Society, to the Honble Joseph B Varnum to be communicated to the. Delagates from this State,
                                with a request that the same may be communicated to the president of the United States, in such manner as may be
                                judged most respectful & proper. 
                             Voted in our unanimous opinion that the Honorable Doctr Eustis is most eminently qualified to perform
                                the duties of the station alluded to, & that we do therefore most cordially recommend him for the Appointment. 
                            
                                John Brazer
                        
                            
                        
                    
               